IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                   NOS. WR-49,780-03, WR-49,780-04, & WR-49,780-05


                  EX PARTE CLIFFORD WAYNE TRAYLOR, Applicant


               ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
            CAUSE NOS. W97-13952Q(B), W97-13953Q(B), & W97-13954Q(B)
                        IN THE 204TH DISTRICT COURT
                            FROM DALLAS COUNTY


       Per curiam.

                                           ORDER

       Applicant was convicted three times of aggravated robbery and sentenced to twenty-eight

years’ imprisonment for each conviction. The Fifth Court of Appeals affirmed his convictions.

Taylor v. State, Nos. 05-98-01264-CR, 05-98-01265-CR, & 05-98-01266-CR (Tex. App.—Dallas

Apr. 19, 2000) (not designated for publication). Applicant filed these applications for writs of

habeas corpus in the county of conviction, and the district clerk forwarded them to this Court. See

TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that the Parole Board violated his due process rights

by revoking his parole without giving him a final parole revocation hearing and by failing to give
                                                                                                       2

him a written statement detailing the evidence relied upon and the reasons for revoking his parole.

Applicant has alleged facts that, if true, might entitle him to relief. Morrissey v. Brewer, 408 U.S.

471 (1972). Accordingly, the record should be developed. The trial court is the appropriate forum

for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order the Texas

Department of Criminal Justice’s Office of the General Counsel to obtain a response from a person

with knowledge of relevant facts. In developing the record, the trial court may use any means set

out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If

counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

is receiving due process in the parole revocation proceedings. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.

Filed: September 7, 2022
Do not publish